By Judge Alfred D. Swersky
Plaintiffs have moved for new trials based upon the inadequacy of the jury verdicts. Plaintiffs’ motions ate well taken.
However, pursuant to Code of Virginia, § 8.01-383.1, the Court will require the Defendant to pay the sum of $9,000.00 to Plaintiff Stephanie Thompson and the sum of $6,500.00 to Plaintiff Carrie Thompson or submit to new trials on the issue of damages only.
In the case of Stephanie Thompson, a total of $4,744.15 represented her out-of-pocket medical expenses. Defendant offered no evidence on the issues of reasonableness nor proximate cause. The evidence of die special damages is uncontroverted and could not be disregarded by a trier of feet Bradner v. Mitchell, 234 Va. 483, 490 (1987). hi addition, it was conclusively admitted by Defendant that Plaintiff sustained lost wages in die amount of $2,000.00. Since it is uncontroverted that some injury occurred, an amount for pain and suffering should be included.
*23With regard to Plaintiff Carrie Thompson, a total of $3,522.85 represented her out-of-pocket medical expenses, and no loss of wages occurred. While some injury must have occurred, the jury could have and obviously did accept the inference that her present discomfort was caused by her pre-existing condition. Hence, she is entitled to pain and suffering damages far only a limited time. Likewise, no evidence was offered by Defendant to controvert the reasonableness nor the proximate cause of her damages. See, Davoudlarian v. Krombein, 244 Va. 88, 91 (1992).
Mr. O’Donnell should prepare an appropriate order directing that Defendant pay the said sums or submit to a new trial The order should requite die election within fifteen days of entry.